Title: From Thomas Jefferson to Thomas J. O’Flaherty, 26 March 1823
From: Jefferson, Thomas
To: O’Flaherty, Thomas J.


Sir
Monto
Mar. 26. 23.
The papers which I now return  have been delayed only long enough to be communicated to mr Madison & returned by him. They are advantageous testimonials certainly of your familiarity with the languages in which they are written. but until the debt of the University (180,000.D) shall be discharged and it’s funds liberated, the institution cannot be opened, and the uncertainty when this will be effected, renders it in the opinion of the visitors premature to act at all on the subject of professors. after the debt shall be discharged they will allow themselves one year additional to procure professors. accept my respectful salutnsTh: J